Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-8-2008

USA v. Doe
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-1482




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Doe" (2008). 2008 Decisions. Paper 1255.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1255


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
            UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                           May 7, 2008

                                     No. 04-1482 & 04-1483
                                 UNITED STATES OF AMERICA

                                               v.
                                            JOHN DOE
                                                            Appellant

                        (Eastern District of Pennsylvania D.C. 01-cr-00565-2)


Present:   SLOVITER, JORDAN and ALARCON, Circuit Judges


      Motion by Appellant to Seal, Re-Docket & Reissue this Matter as a “John Doe” Case and a
      Request for the Posting of an Order Regarding the Removal of the Matter.




Response due 5/5/08.                                 /s/Stephanie Wells
                                                     Case Manager (267)299-4947

                                        ORDER
The foregoing motion is granted. The previously-filed not precedential opinion and the judgment is
recalled and will be removed from the Court’s website. The not precedential opinion and judgment will
be reissued. These consolidated appeals are deemed sealed.




                                                            By the Court,


                                                            /s/ Dolores K. Sloviter
                                                            Circuit Judge

Dated: May 8, 2008
smw/cc:      Mary E. Crawley, Esq.
             Robert A. Zauzmer, Esq.
             Sondra R. Rodrigues, Esq.